548 Pa. 568 (1997)
699 A.2d 730
Ethelyn TAYLOR, Administratrix of the Estate of Harold Herbert Taylor, Jr. and Marilyn Bond, Respondents,
v.
CITY OF PHILADELPHIA, City of Philadelphia Police Officer Carl Rone, Badge # 2252, City of Philadelphia Police Officer Nellon White, Badge # 2988, Clifford Skinner, State Correctional Institution at Graterford, Pennsylvania Inmate # BB6855, Petitioners.
Supreme Court of Pennsylvania.
September 16, 1997.
Alan C. Ostrow, Stephanie L. Franklin-Suber, Philadelphia, for petitioner.
Prior report: Pa.Cmwlth, 692 A.2d 308.

ORDER
PER CURIAM:
AND NOW, this 16th day of September, 1997, it is ordered that the petitioners' petition for allowance of appeal is GRANTED, and the order of the Commonwealth Court is AFFIRMED.
ZAPPALA, J., dissents and would reverse the order of the Commonwealth Court.